DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.
 
Response to Amendment
This office action is in response to the communications filed on 06/07/2022 and 06/29/2022, concerning Application No. 16/372,727. The claim amendments filed on 06/07/2022 are acknowledged. Presently, Claims 1-5, 7-15, and 17-20 remain pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5, 7-8, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Toporek et al. (US 2021/0038321 A1, with provisional application No. 62/641,493 filed 03/12/2018, previously cited by the Examiner on 10/13/2021, hereinafter Toporek) in view of Olson et al. (US 2010/0256558 A1, previously cited by the Examiner on 04/20/2022, hereinafter Olson). Note that the provisional application contains the same disclosure as the Toporek publication, and thus supports the below relied upon teachings.

Regarding Claim 1, as well as the corresponding method of probe positioning of Claim 7 and the corresponding system for probe positioning of Claim 17, Toporek discloses (Figs. 1 and 4) one or more non-transitory computer-readable media (memory 132 within the host 130) embodying instructions executable by machine to perform operations for intracardiac catheter positioning (see, e.g., Para. [0043-0056]  and Para. [0066-0069]), comprising: 
(i) receiving a current intracardiac echocardiogram (ICE) image acquired by a catheter (110) configured to be inserted into a heart (see, e.g., Para. [0043], lines 5-8, “the TEE probe 110 can be inserted through a mouth of a patient 102 into an esophagus to capture images of a heart of the patient 102”, and Para. [0056], lines 1-18, “While the system 100 is illustrated with a TEE probe 110, the system 100 may be configured to automatically align any suitable imaging component to a patient for a clinical procedure… Imaging modalities may include intravascular ultrasound (IVUS) imaging, forward looking intravascular ultrasound (FL-IVUS) imaging, intravascular photoacoustic (IVPA) imaging, intracardiac echocardiography (ICE), …, etc.”, and Para. [0067], lines 1-4, “In the data acquisition phase 402, the data acquisition component 410 may be configured to acquire image data using an imaging component (e.g., the TEE probe 110 or [an intracardiac echocardiography (ICE) catheter, as described above in the reference to Para. [0056], lines 1-18])”);
(ii) predicting a position of the catheter (110) and generating a recommendation of a next maneuver to be performed using the catheter (110) by applying the current ICE image to a trained classifier (see, e.g., Para. [0069], lines 1-10, “In the clinical operational phase 406, the CNN application component 430 may apply the trained CNNs 142 to determine a motion vector for repositioning or aligning the imaging component [e.g., the TEE probe 110 or an intracardiac echocardiography (ICE) catheter, as described above in the reference to Para. [0056], lines 1-18] to a patient's anatomy for obtaining a target image view… For example, the CNN application component 430 may apply the prediction-CNN 142a to direct the imaging component and apply the target-CNN 142c to check whether the imaging component is at a desired location”); and 
(iii) displaying the predicted position and the recommendation of the next maneuver (see, e.g., Para. [0069], lines 13-22, “Subsequently, the CNN application component 430 may apply the finetune-CNN 142b to direct the imaging component [e.g., the TEE probe 110 or an intracardiac echocardiography (ICE) catheter, as described above in the reference to Para. [0056], lines 1-18] to an optimal location for capturing the target image view. The CNN application component 430 may instruct the robotic system to reposition or align the imaging component in the alignment process. Alternatively, the CNN application component 430 may provide the motion vectors to the movement guidance component 432, for example, for display in the UI 144”).
Toporek does not disclose predicting the position of the catheter and generating the recommendation of the next maneuver to be performed using the catheter by specifically applying a time history of a plurality of position predictions to a trained classifier, wherein the time history of the plurality of position predictions comprises a current sequence of a predetermined number of the position predictions previously generated by the trained classifier and is used by the trained classifier to detect and correct any error in the predicted position.
However, in the same field of endeavor of diagnostic catheter systems, Olson discloses predicting a position of the catheter and generating a recommendation of a next maneuver to be performed using the catheter by applying a time history of a plurality of position predictions to a trained classifier, wherein the time history of the plurality of position predictions comprises a current sequence of a predetermined number of the position predictions previously generated by the trained classifier and is used by the trained classifier to detect and correct any error in the predicted position (see, e.g., Para. [0198], lines 4-23, “the system may employ empirical modeling techniques to model the catheter's behavior. These techniques may use actual observations to describe and predict how an object will behave, rather than relying on mathematically describable relationships. Examples of such empirical modeling techniques include neural network techniques such as without limitation, recurrent neural network modeling, or hysteretic recurrent neural network modeling. A hysteretic recurrent neural network model, for example, may accept the steering wire lengths and past local tip positions as inputs to the network, and may be configured to determine a resultant position from this information. The model may be trained prior to the actual procedure by experimentally manipulating the catheter throughout its full range of motion, or a portion of the full range of motion, and inputting the measured parameters and poses into the network to refine the model. These relationships may be determined from a catheter that is substantially similar in design or construction to the catheter that will be used in the procedure”, and Para. [0216], lines 8-11, “…in an embodiment where the model is configured to account for past positions or hysteresis, the positional feedback may also be logged and provided to the model as an input”, where it discloses training a neural network model by experimentally manipulating the catheter throughout its full range of motion (i.e. note that this would define a predetermined number or previously predicted position/poses previously generated/predicted by the trained classifier) and inputting the measured parameters and poses (i.e. position and orientation of the past positions) into the network to refine the model, i.e., detect and correct any error by refining the model).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the one or more non-transitory computer-readable media, the method of probe positioning, and the system for probe positioning of Toporek by including predicting a position of the catheter and generating a recommendation of a next maneuver to be performed using the catheter by applying a time history of a plurality of position predictions to a trained classifier, wherein the time history of the plurality of position predictions comprises a current sequence of a predetermined number of the position predictions previously generated by the trained classifier and is used by the trained classifier to detect and correct any error in the predicted position, as disclosed by Olson. One of ordinary skill in the art would have been motivated to make this modification in order for the model to reflect the kinematic properties of the catheter, and in order to account for material non-linearities, such as plastic deformation or axial compression, that may develop through use, as recognized by Olson (see, e.g., Para. [0198]). 

Regarding Claim 4, Toporek modified by Olson discloses the one or more non-transitory computer-readable media of Claim 1. Toporek further discloses (Figs. 1 and 4) wherein the next maneuver is represented by navigational instructions (see, e.g., Para. [0055], lines 1-8, “the UI 144 may display instructions for operating the handle 116 to align the TEE probe 110 to a desired location. For example, the processing component 136 may output the motion control commands in the format of instructions and/or visual indicators to the display 134 via the UI 144 and a clinician may manually align the TEE probe 110 to the patient 102 based on the instructions”; also see, e.g., Para. [0069], lines 19-22, “the CNN application component 430 may provide the motion vectors to the movement guidance component 432, for example, for display in the UI 144”).

Regarding Claim 5, Toporek modified by Olson discloses the one or more non-transitory computer-readable media of Claim 4. Toporek further discloses (Figs. 1 and 4) wherein the navigational instructions comprise machine instructions that are executable by a robotic controller to automatically steer the catheter to a desired position (see, e.g., Para. [0051], lines 4-7, “the processing component 136 is configured to apply the CNNs 142 in a clinical setting to determine motion control commands for the robotic system 120 to align the imaging component 114 to a patient”; also see, e.g., Para. [0069], lines 14-19, “the CNN application component 430 may apply the finetune-CNN 142b to direct the imaging component to an optimal location for capturing the target image view. The CNN application component 430 may instruct the robotic system to reposition or align the imaging component in the alignment process”).

Regarding Claim 8, Toporek modified by Olson discloses the method of Claim 7. Toporek further discloses (Figs. 1 and 4) wherein the current image comprises an intracardiac echocardiogram (ICE) image (Regarding the claimed current image, see, e.g., Para. [0043], lines 5-8, “the TEE probe 110 can be inserted through a mouth of a patient 102 into an esophagus to capture images of a heart of the patient 102” and Para. [0056], lines 1-18, “While the system 100 is illustrated with a TEE probe 110, the system 100 may be configured to automatically align any suitable imaging component to a patient for a clinical procedure… Imaging modalities may include intravascular ultrasound (IVUS) imaging, forward looking intravascular ultrasound (FL-IVUS) imaging, intravascular photoacoustic (IVPA) imaging, intracardiac echocardiography (ICE)… etc.”; also see, e.g., Para. [0067], lines 1-17 and Para. [0068], lines 1-3, “In the data acquisition phase 402, the data acquisition component 410 may be configured to acquire image data using an imaging component (e.g., the TEE probe 110 or [an intracardiac echocardiography (ICE) catheter, as described above in the reference to Para. [0056], lines 1-18])… and associate the locations of the imaging component and corresponding images with a target image view to generate the database 140… In the CNN training phase 404, the CNN training component 420 may be configured to train the CNNs 142 based on the database 140”).

Regarding Claim 10, Toporek modified by Olson discloses the method of Claim 7. Toporek further discloses (Figs. 1 and 4) wherein the next maneuver is represented by navigational instructions (see, e.g., Para. [0055], lines 1-8, “the UI 144 may display instructions for operating the handle 116 to align the TEE probe 110 to a desired location. For example, the processing component 136 may output the motion control commands in the format of instructions and/or visual indicators to the display 134 via the UI 144 and a clinician may manually align the TEE probe 110 to the patient 102 based on the instructions”; also see, e.g., Para. [0069], lines 19-22, “the CNN application component 430 may provide the motion vectors to the movement guidance component 432, for example, for display in the UI 144”).

Regarding Claim 11, Toporek modified by Olson discloses the method of Claim 10. Toporek further discloses (Figs. 1 and 4) wherein the navigational instructions comprise machine instructions that are executable by a robotic controller to automatically steer the probe to a desired position (see, e.g., Para. [0051], lines 4-7, “the processing component 136 is configured to apply the CNNs 142 in a clinical setting to determine motion control commands for the robotic system 120 to align the imaging component 114 to a patient”; also see, e.g., Para. [0069], lines 14-19, “the CNN application component 430 may apply the finetune-CNN 142b to direct the imaging component to an optimal location for capturing the target image view. The CNN application component 430 may instruct the robotic system to reposition or align the imaging component in the alignment process”).

Regarding Claim 18, Toporek modified by Olson discloses the system of Claim 17. Toporek further discloses (Fig. 1) wherein the probe comprises an intracardiac echocardiogram (ICE) catheter (see, e.g., Para. [0056], lines 1-18, “While the system 100 is illustrated with a TEE probe 110, the system 100 may be configured to automatically align any suitable imaging component to a patient for a clinical procedure… Imaging modalities may include intravascular ultrasound (IVUS) imaging, forward looking intravascular ultrasound (FL-IVUS) imaging, intravascular photoacoustic (IVPA) imaging, intracardiac echocardiography (ICE)… etc.”).

Claims 2, 12-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Toporek et al. (US 2021/0038321 A1, with provisional application No. 62/641,493 filed 03/12/2018, previously cited by the Examiner on 10/13/2021, hereinafter Toporek) in view of Olson et al. (US 2010/0256558 A1, previously cited by the Examiner on 04/20/2022, hereinafter Olson), as applied to independent Claims 1, 7, and 17 above, and further in view of Li et al. (US 2008/0287794 A1, previously cited by the Examiner on 10/13/2021, hereinafter Li). Note that the provisional application contains the same disclosure as the Toporek publication, and thus supports the below relied upon teachings.

Regarding Claim 2, Toporek modified by Olson discloses the one or more non-transitory computer-readable media of Claim 1. Toporek further discloses (Figs. 1, 4, and 16) wherein the displaying the predicted position comprises displaying instructions for navigating the catheter at the predicted position in a graphical representation of the heart (see, e.g., Para. [0116], lines 11-14, “The clinician may position an imaging device 1604 (e.g., the TEE probe 110… [or an intracardiac echocardiography (ICE) catheter, as described above in the reference to Para. [0056], lines 1-18]) at a position q(t) at a vicinity of the patient's anatomy of interest” and Para. [0119], lines 1-6, “At step 1616, the display 1602 (e.g., the display 134) receives the determined motion vector m(x_k) and display instructions instructing the clinician to manipulate the imaging device 1604. The instructions can be in the format of a graphical representation of movements or controls of the imaging device 1604 (e.g., in the UI 144)”).
Toporek and Olson do not disclose wherein the displaying the predicted position specifically comprises displaying the catheter at the predicted position in a graphical representation of the heart.
However, in the same field of endeavor of an ultrasound imaging and navigation system, Li discloses (Figs. 1 and 3) a machine to perform operations for intracardiac catheter positioning (see, e.g., Para. [0015-0023], Para. [0032], and Para. [0036]), wherein the displaying the position of the catheter comprises displaying the catheter at the position in a graphical representation of the heart (see, e.g., Para. [0019], lines 1-18, “The catheter position and orientation data can be visualized on the display 34. According to one embodiment, graphic representations corresponding to the ablation catheter 16 and the ICE catheter 18 may be virtually superimposed on a patient image 35. In the embodiment of FIG. 1, the graphic representations corresponding to the catheters 16, 18 include the cross-hairs 46, 48 respectively representing the distal end portions of the ablation catheter 16 and the ICE catheter 18, however other embodiments may include a more complete rendering showing the catheters 16, 18 in detail. In a non-limiting manner, the patient image 35 may include a CT image, a MR image, a PET image, an ultrasound image or an X-ray image from the preoperative/intraoperative imaging device 30. The patient image 35 may also include a real time 3D image from the ICE imaging device 32”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the one or more non-transitory computer-readable media of Toporek modified by Olson by including that the displaying the predicted position further includes displaying the catheter at the predicted position in a graphical representation of the heart, as disclosed by Li. One of ordinary skill in the art would have been motivated to make this modification in order to maintain the most optimal and desirable catheter orientation during operation, as recognized by Li (see, e.g., Para. [0036]). 

Regarding Claim 12, Toporek modified by Olson discloses the method of Claim 7. Toporek further discloses (Figs. 1, 4, and 16) wherein the displaying the predicted position comprises displaying instructions for navigating the probe at the predicted position in a graphical representation of the structure of interest (see, e.g., Para. [0116], lines 11-14, “The clinician may position an imaging device 1604 (e.g., the TEE probe 110… [or an intracardiac echocardiography (ICE) catheter, as described above in the reference to Para. [0056], lines 1-18]) at a position q(t) at a vicinity of the patient's anatomy of interest” and Para. [0119], lines 1-6, “At step 1616, the display 1602 (e.g., the display 134) receives the determined motion vector m(x_k) and display instructions instructing the clinician to manipulate the imaging device 1604. The instructions can be in the format of a graphical representation of movements or controls of the imaging device 1604 (e.g., in the UI 144)”).
Toporek and Olson do not disclose wherein the displaying the predicted position specifically comprises displaying the probe at the predicted position in a graphical representation of the structure of interest.
However, in the same field of endeavor of an ultrasound imaging and navigation system, Li discloses (Figs. 1 and 3) a method of probe positioning (see, e.g., Para. [0015-0023], Para. [0032], and Para. [0036]), wherein the displaying the position comprises displaying the probe at the position in a graphical representation of the structure of interest (see, e.g., Para. [0019], lines 1-18, “The catheter position and orientation data can be visualized on the display 34. According to one embodiment, graphic representations corresponding to the ablation catheter 16 and the ICE catheter 18 may be virtually superimposed on a patient image 35. In the embodiment of FIG. 1, the graphic representations corresponding to the catheters 16, 18 include the cross-hairs 46, 48 respectively representing the distal end portions of the ablation catheter 16 and the ICE catheter 18, however other embodiments may include a more complete rendering showing the catheters 16, 18 in detail. In a non-limiting manner, the patient image 35 may include a CT image, a MR image, a PET image, an ultrasound image or an X-ray image from the preoperative/intraoperative imaging device 30. The patient image 35 may also include a real time 3D image from the ICE imaging device 32”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Toporek modified by Olson by including that the displaying the predicted position further includes displaying the probe at the predicted position in a graphical representation of the structure of interest, as disclosed by Li. One of ordinary skill in the art would have been motivated to make this modification in order to maintain the most optimal and desirable catheter orientation during operation, as recognized by Li (see, e.g., Para. [0036]). 

Regarding Claim 13, Toporek modified by Olson and Li discloses the method of Claim 12. Toporek and Olson do not disclose wherein the graphical representation of the structure of interest comprises a three-dimensional rendering of the structure of interest.
However, in the same field of endeavor of an ultrasound imaging and navigation system, Li discloses (Figs. 1 and 3) the method of probe positioning (see, e.g., Para. [0015-0023], Para. [0032], and Para. [0036]), wherein the graphical representation of the structure of interest comprises a three-dimensional rendering of the structure of interest (see, e.g., Para. [0019], lines 1-15, “The catheter position and orientation data can be visualized on the display 34. According to one embodiment, graphic representations corresponding to the ablation catheter 16 and the ICE catheter 18 may be virtually superimposed on a patient image 35… other embodiments may include a more complete rendering showing the catheters 16, 18 in detail. In a non-limiting manner, the patient image 35 may include a CT image, a MR image, a PET image, an ultrasound image or an X-ray image from the preoperative/intraoperative imaging device 30. The patient image 35 may also include a real time 3D image from the ICE imaging device 32”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Toporek modified by Olson and Li by including that the graphical representation of the structure of interest comprises a three-dimensional rendering of the structure of interest, as disclosed by Li. One of ordinary skill in the art would have been motivated to make this modification in order to maintain the most optimal and desirable catheter orientation during operation, as recognized by Li (see, e.g., Para. [0036]). 

Regarding Claim 14, Toporek modified by Olson and Li discloses the method of Claim 12. Toporek and Olson do not disclose wherein the graphical representation of the structure of interest comprises an image-derived model of the structure of interest.
However, in the same field of endeavor of an ultrasound imaging and navigation system, Li discloses (Figs. 1 and 3) the method of probe positioning (see, e.g., Para. [0015-0023], Para. [0032], and Para. [0036]), wherein the graphical representation of the structure of interest comprises an image-derived model of the structure of interest (see, e.g., Para. [0019], lines 1-14, “The catheter position and orientation data can be visualized on the display 34. According to one embodiment, graphic representations corresponding to the ablation catheter 16 and the ICE catheter 18 may be virtually superimposed on a patient image 35. In the embodiment of FIG. 1, the graphic representations corresponding to the catheters 16, 18 include the cross-hairs 46, 48 respectively representing the distal end portions of the ablation catheter 16 and the ICE catheter 18… In a non-limiting manner, the patient image 35 may include a CT image, a MR image, a PET image, an ultrasound image or an X-ray image from the preoperative/intraoperative imaging device 30”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Toporek modified by Olson and Li by including that the graphical representation of the structure of interest comprises an image-derived model of the structure of interest, as disclosed by Li. One of ordinary skill in the art would have been motivated to make this modification in order to maintain the most optimal and desirable catheter orientation during operation, as recognized by Li (see, e.g., Para. [0036]). 

Regarding Claim 15, Toporek modified by Olson and Li discloses the method of Claim 12. Toporek further discloses (Figs. 1, 4, and 16) the method further comprising repeating steps (i) receiving a current image acquired by a probe within a structure of interest (see, e.g., Para. [0043], lines 5-8 and Para. [0067], lines 1-4; also see, e.g., Para. [0117], lines 1-2, “At step 1610, an image U(t) representative of the patient's anatomy is acquired by the imaging device 1604”), (ii) predicting a position of the probe and generating a recommendation of a next maneuver to be performed using the probe by applying the current image to a trained classifier (see, e.g., Para. [0069], lines 1-10; also see, e.g., Para. [0117], lines 3-4, “At step 1612, a set of motion vectors M is generated, for example, by the processing component 136” and Para. [0118], lines 1-5, “At step 1614, the prediction-CNN 142a receives the image U(t) and the set of motion vectors M. The prediction-CNN 142a selects or infers the motion vector m(x_k) with the highest probability of reaching the target imaging view U(target) from among the set M”), and (iii) displaying the predicted position and the recommendation of the next maneuver (see, e.g., Para. [0069], lines 13-22; also see, e.g., Para. [0119], lines 1-6, “At step 1616, the display 1602 (e.g., the display 134) receives the determined motion vector m(x_k) and display instructions instructing the clinician to manipulate the imaging device 1604. The instructions can be in the format of a graphical representation of movements or controls of the imaging device 1604 (e.g., in the UI 144)” and Para. [0120], lines 1-3, “At step 1618, the clinician may reposition the imaging device 1604 to a next position q(t+1) based on the instructions displayed on the display 1602”) to update the graphical representation in substantially real time as the probe acquires a new current image at a new position (see, e.g., Para. [0123], lines 4-5, “the steps 1610 to 1624 may be repeated”, where the disclosed steps 1610, 1612, 1614, 1616, and 1618 in Fig. 16 are described above to correlate to the claimed steps (i), (ii), and (iii), and thus can be repeated to acquire a new current image).

Regarding Claim 19, Toporek modified by Olson discloses the system of Claim 17. Toporek further discloses (Figs. 1, 4, and 16) wherein the processor (processing component 136 within the host 130) is operative with the computer readable program code (see, e.g., Para. [0052], lines 2-9, “The memory 132 may store instructions that, when executed by the processing component 136, cause the processing component 136 to perform the operations described herein with references to the data acquisition, CNN training, and/or CNN application... Instructions may also be referred to as code”) to display the predicted position by displaying instructions for navigating the probe at the predicted position in a graphical representation of the structure of interest (see, e.g., Para. [0055], lines 3-8, “the processing component 136 may output the motion control commands in the format of instructions and/or visual indicators to the display 134 via the UI 144 and a clinician may manually align the TEE probe 110 to the patient 102 based on the instructions”; also see, e.g., Para. [0116], lines 11-14, “The clinician may position an imaging device 1604 (e.g., the TEE probe 110… [or an intracardiac echocardiography (ICE) catheter, as described above in the reference to Para. [0056], lines 1-18]) at a position q(t) at a vicinity of the patient's anatomy of interest” and Para. [0119], lines 1-6, “At step 1616, the display 1602 (e.g., the display 134) receives the determined motion vector m(x_k) and display instructions [from the processing component 136, as described above in the reference to Para. [0055], lines 3-8] instructing the clinician to manipulate the imaging device 1604. The instructions can be in the format of a graphical representation of movements or controls of the imaging device 1604 (e.g., in the UI 144)”).
Toporek and Olson do not disclose wherein the processor is operative with the computer readable program code to display the predicted position by specifically displaying the probe at the predicted position in a graphical representation of the structure of interest.
However, in the same field of endeavor of an ultrasound imaging and navigation system, Li discloses (Figs. 1 and 3) a system (system 10) for probe positioning (see, e.g., Para. [0015-0023], Para. [0032], and Para. [0036]), wherein the processor (within computer 28) is operative to display the position by displaying the probe at the position in a graphical representation of the structure of interest (see, e.g., Para. [0018], lines 1-6, “The tracking system 26 transmits the catheter position and orientation data to a computer 28. The computer 28 registers the position and orientation data to an image obtained from a preoperative/intraoperative imaging device 30 and/or to an image obtained from an ICE imaging device 32” and Para. [0019], lines 1-18, “The catheter position and orientation data [from the computer 28, as described above in the reference to Para. [0018], lines 1-6, and as can be seen in Fig. 1] can be visualized on the display 34. According to one embodiment, graphic representations corresponding to the ablation catheter 16 and the ICE catheter 18 may be virtually superimposed on a patient image 35. In the embodiment of FIG. 1, the graphic representations corresponding to the catheters 16, 18 include the cross-hairs 46, 48 respectively representing the distal end portions of the ablation catheter 16 and the ICE catheter 18, however other embodiments may include a more complete rendering showing the catheters 16, 18 in detail. In a non-limiting manner, the patient image 35 may include a CT image, a MR image, a PET image, an ultrasound image or an X-ray image from the preoperative/intraoperative imaging device 30. The patient image 35 may also include a real time 3D image from the ICE imaging device 32”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system of Toporek modified by Olson by including that the processor is operative to display the position by displaying the probe at the position in a graphical representation of the structure of interest, as disclosed by Li. One of ordinary skill in the art would have been motivated to make this modification in order to maintain the most optimal and desirable catheter orientation during operation, as recognized by Li (see, e.g., Para. [0036]).

Regarding Claim 20, Toporek modified by Olson and Li discloses the system of Claim 19. Toporek and Olson do not disclose wherein the graphical representation comprises a plane projection of a three-dimensional rendering of the structure of interest.
However, in the same field of endeavor of an ultrasound imaging and navigation system, Li discloses (Figs. 1 and 3) the system (system 10) for probe positioning (see, e.g., Para. [0015-0023], Para. [0032], and Para. [0036]), wherein the graphical representation comprises a plane projection of a three-dimensional rendering of the structure of interest (see, e.g., Para. [0019], lines 1-15, “The catheter position and orientation data can be visualized on the display 34. According to one embodiment, graphic representations corresponding to the ablation catheter 16 and the ICE catheter 18 may be virtually superimposed on a patient image 35… other embodiments may include a more complete rendering showing the catheters 16, 18 in detail. In a non-limiting manner, the patient image 35 may include a CT image, a MR image, a PET image, an ultrasound image or an X-ray image from the preoperative/intraoperative imaging device 30. The patient image 35 may also include a real time 3D image from the ICE imaging device 32”; also see, e.g., Para. [0023], lines 16-20, “the computer 28 may implement data from the monitoring system 42 to sequence a series of 2D images or slices in a manner that corresponds with a patient's cardiac or respiratory cycle in order to provide a generally real time rendering of a dynamic object such as the patient's heart 24”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system of Toporek modified by Olson and Li by including that the graphical representation comprises a plane projection of a three-dimensional rendering of the structure of interest, as disclosed by Li. One of ordinary skill in the art would have been motivated to make this modification in order to maintain the most optimal and desirable catheter orientation during operation, as recognized by Li (see, e.g., Para. [0036]).

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Toporek et al. (US 2021/0038321 A1, with provisional application No. 62/641,493 filed 03/12/2018, previously cited by the Examiner on 10/13/2021, hereinafter Toporek) in view of Olson et al. (US 2010/0256558 A1, previously cited by the Examiner on 04/20/2022, hereinafter Olson), as applied to independent Claims 1 and 7 above, and further in view of Avendi et al. (US 2019/0355149 A1, with provisional application filed 12/02/2016, previously cited by the Examiner on 10/13/2021, hereinafter Avendi). Note that the provisional application contains the same disclosure as the Toporek publication, and thus supports the below relied upon teachings.

Regarding Claim 3, Toporek modified by Olson discloses the one or more non-transitory computer-readable media of Claim 1. Toporek further discloses (Figs. 1 and 4) wherein the operations further comprise training the classifier based on a plurality of ICE training images and using a mapping between the plurality of ICE training images and a plurality of ICE catheter positions from which the plurality of ICE training images were acquired (see, e.g., Para. [0067], lines 1-17 and Para. [0068], lines 1-3, “In the data acquisition phase 402, the data acquisition component 410 may be configured to acquire image data using an imaging component (e.g., the TEE probe 110 or [an intracardiac echocardiography (ICE) catheter, as described above in the reference to Para. [0056], lines 1-18])… and associate the locations of the imaging component and corresponding images with a target image view to generate the database 140. The data acquisition component 410 may automatically annotate or label the acquired images based on a relationship between corresponding positions of the imaging component and the target view. The data acquisition component 410 may acquire the data and update the database 140 iteratively or periodically… In the CNN training phase 404, the CNN training component 420 may be configured to train the CNNs 142 based on the database 140”).
Toporek and Olson do not disclose that the plurality of training images were acquired specifically as ground truth.
However, in the same field of endeavor of providing navigational directions to reach a target anatomical object in medical imaging-based procedures, Avendi discloses (Figs. 3-4 and 10) one or more non-transitory computer-readable media (see, e.g., Para. [0052-0054]), wherein the operations comprise training the classifier based on a plurality of training images and using a mapping between the plurality of training images and a plurality of catheter positions from which the plurality of training images were acquired as ground truth (see, e.g., Para. [0009], lines 1-15, “the method can further include developing and training the deep learning network to automatically detect and identify the scenes from the anatomical region surrounding the target anatomical object via ground truth data. Further, developing and training the deep learning network to automatically detect and identify the scenes from the anatomical region surrounding the target anatomical object can include scanning and collecting a dataset of a plurality of images of the scenes from the anatomical region surrounding the target anatomical object from each of a plurality of patients, annotating the dataset of images based on user input to create the ground truth data; dividing the dataset of images and the ground truth data into a training dataset and a validation dataset; and utilizing the training dataset to train the deep learning network”; also see, e.g., Para. [0061-0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the one or more non-transitory computer-readable media of Toporek modified by Olson by including that the plurality of training images were acquired as ground truth, as disclosed by Avendi. One of ordinary skill in the art would have been motivated to make this modification in order to improve the accuracy of the trained classifier by configuring the trained classifier to mimic a human brain during operation, as recognized by Avendi (see, e.g., Para. [0063-0064]). 

Regarding Claim 9, Toporek modified by Olson discloses the method of Claim 7. Toporek further discloses (Figs. 1 and 4) the method further comprising training the classifier based on a plurality of training images and using a mapping between the plurality of training images and a plurality of probe positions from which the plurality of training images were acquired (see, e.g., Para. [0067], lines 1-17 and Para. [0068], lines 1-3, “In the data acquisition phase 402, the data acquisition component 410 may be configured to acquire image data using an imaging component (e.g., the TEE probe 110 or [an intracardiac echocardiography (ICE) catheter, as described above in the reference to Para. [0056], lines 1-18])… and associate the locations of the imaging component and corresponding images with a target image view to generate the database 140. The data acquisition component 410 may automatically annotate or label the acquired images based on a relationship between corresponding positions of the imaging component and the target view. The data acquisition component 410 may acquire the data and update the database 140 iteratively or periodically… In the CNN training phase 404, the CNN training component 420 may be configured to train the CNNs 142 based on the database 140”).
Toporek and Olson do not disclose that the plurality of training images were acquired specifically as ground truth.
However, in the same field of endeavor of providing navigational directions to reach a target anatomical object in medical imaging-based procedures, Avendi discloses (Figs. 3-4 and 10) a method of probe positioning (see, e.g., Para. [0052-0054] and Para. [0061-0064]) comprising training the classifier based on a plurality of training images and using a mapping between the plurality of training images and a plurality of probe positions from which the plurality of training images were acquired as ground truth (see, e.g., Para. [0009], lines 1-15, “the method can further include developing and training the deep learning network to automatically detect and identify the scenes from the anatomical region surrounding the target anatomical object via ground truth data. Further, developing and training the deep learning network to automatically detect and identify the scenes from the anatomical region surrounding the target anatomical object can include scanning and collecting a dataset of a plurality of images of the scenes from the anatomical region surrounding the target anatomical object from each of a plurality of patients, annotating the dataset of images based on user input to create the ground truth data; dividing the dataset of images and the ground truth data into a training dataset and a validation dataset; and utilizing the training dataset to train the deep learning network”; also see, e.g., Para. [0061-0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Toporek modified by Olson by including that the plurality of training images were acquired as ground truth, as disclosed by Avendi. One of ordinary skill in the art would have been motivated to make this modification in order to improve the accuracy of the trained classifier by configuring the trained classifier to mimic a human brain during operation, as recognized by Avendi (see, e.g., Para. [0063-0064]). 



Response to Arguments
Applicant’s arguments, see Page 7 of Remarks, filed 06/07/2022, with respect to the claim objections have been fully considered and are persuasive. Therefore, the claim objections to Claims 2 and 12 (as previously set forth in the Final Rejection mailed 04/20/2022) have been withdrawn. 

Applicant's arguments, see Pages 7-11 of Remarks, filed 06/07/2022, with respect to the claim rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Regarding Toporek (US 2021/0038321 A1) and Olson (US 2010/0256558 A1), Applicant argues that Toporek in view of Olson fails to disclose, teach or suggest at least predicting a position of the catheter and generating a recommendation of a next maneuver to be performed using the catheter by applying the current ICE image and a time history of a plurality of position predictions to a trained classifier, wherein the time history of the plurality of position predictions comprises a current sequence of a predetermined number of the position predictions previously generated by the trained classifier and is used by the trained classifier to detect and correct any error in the predicted position. Specifically, Applicant argues that Olson only describes a hysteretic recurrent neural network model accepting steering wire lengths and past local tip positions as inputs to the network to determine a resultant position from this information, and that such past local tip positions appear to be actual observations, not predictions that were previously generated by a trained classifier. Applicant further argues that the neural network model described in Olson does not appear to detect and correct any error in the predicted position by using the current sequence of position predictions previously generated by the trained classifier.
Examiner respectfully disagrees and emphasizes that Toporek in view of Olson discloses each and every feature of the amended independent Claim 1. Specifically, Examiner emphasizes that Olson discloses predicting a position of the catheter and generating a recommendation of a next maneuver to be performed using the catheter by applying a time history of a plurality of position predictions to a trained classifier, wherein the time history of the plurality of position predictions comprises a current sequence of a predetermined number of the position predictions previously generated by the trained classifier and is used by the trained classifier to detect and correct any error in the predicted position (see, e.g., Para. [0198], lines 4-23, “the system may employ empirical modeling techniques to model the catheter's behavior. These techniques may use actual observations to describe and predict how an object will behave, rather than relying on mathematically describable relationships. Examples of such empirical modeling techniques include neural network techniques such as without limitation, recurrent neural network modeling, or hysteretic recurrent neural network modeling. A hysteretic recurrent neural network model, for example, may accept the steering wire lengths and past local tip positions as inputs to the network, and may be configured to determine a resultant position from this information. The model may be trained prior to the actual procedure by experimentally manipulating the catheter throughout its full range of motion, or a portion of the full range of motion, and inputting the measured parameters and poses into the network to refine the model. These relationships may be determined from a catheter that is substantially similar in design or construction to the catheter that will be used in the procedure”, and Para. [0216], lines 8-11, “…in an embodiment where the model is configured to account for past positions or hysteresis, the positional feedback may also be logged and provided to the model as an input”, where it discloses training a neural network model by experimentally manipulating the catheter throughout its full range of motion (i.e. note that this would define a predetermined number or previously predicted position/poses previously generated/predicted by the trained classifier) and inputting the measured parameters and poses (i.e. position and orientation of the past positions) into the network to refine the model, i.e., detect and correct any error by refining the model). Therefore, the combination of Toporek and Olson discloses each and every feature of the amended independent Claim 1, as well as the independent Claims 7 and 17, as stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.D./Examiner, Art Unit 3793  

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793